Citation Nr: 1450762	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  10-15 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for facet degenerative changes of the lumbar spine prior to July 3, 2010 and 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for posttraumatic stress disorder (PTSD) prior to July 22, 2014 and 70 percent thereafter.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran had active service from October 2000 to March 2005.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Columbia, South Carolina.  In this rating decision, the RO denied ratings in excess of 10 percent for the lumbar spine and PTSD disabilities.  The appeal was later transferred to the jurisdiction of the Atlanta, Georgia RO.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2014.  A copy of the transcript of this hearing has been associated with the claims file.  In this regard, the Board notes that the Veteran's claims file in electronic, and contained in Virtual VA and the Veterans Benefits Management System (VBMS).

In a December 2010 rating decision, the RO increased the rating for the lumbar spine disability to 20 percent effective July 3, 2010.  In an October 2014 rating decision, the RO increased the rating for the service-connected PTSD to 70 percent effective as of July 22, 2014.  The partial grants of the benefits sought led to "staged" ratings.  The Veteran, however, is presumed to be seeking even higher ratings during the entire period under appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran statements and evidence of record raises the issue of whether the Veteran is unemployable due to the service-connected disabilities in appellate status.  Under this fact pattern, entitlement to TDIU is part and parcel of the issues in appellate status.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Board has listed this as an issue on the title page for consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Prior to adjudicating this appeal upon the merits, the Board finds additional development is required.  See 38 C.F.R. § 19.9 (2014).  As an overall due process concern, the AOJ last adjudicated this appeal in a December 2010 Supplemental Statement of the Case (SSOC).  Substantial additional evidence was associated with the file after this date, and importantly, in an October 2014 rating decision, the RO addressed these two increased rating claims stemming from a September 2013 claim for increase, without reference to these issues already being in appellate status.  Upon remand, the AOJ should rectify this due process concern by considering all evidence associated with the file since the December 2010 SSOC when readjudicating these appeals.

Regarding additional evidence, the claims file contains documentation that the Veteran was awarded Social Security Administration (SSA) disability benefits.  The claims file, however, does not contain the underlying medical records upon which SSA made the determination.  Upon remand, the AOJ should seek these records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Upon remand, the AOJ should also seek a medical examinations with opinion regarding the effect of the lumbar spine disability on the Veteran's ability to maintain substantially gainful employment.  See generally 38 C.F.R. § 4.16 (2014).

As the appeal is being remanded, the AOJ should also seek updated VA treatment records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1)  Obtain relevant treatment records from the VA Medical Center in Atlanta, Georgia, dating since June 2014 and associate them with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2)  Request that the SSA furnish a copy of any decision(s) regarding the Veteran's award of disability benefits, as well as copies of all medical records underlying any determination(s).  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the AOJ should follow the provisions in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

3)  The Veteran should be scheduled for an appropriate VA examination regarding the severity of his lumbar spine disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.  The examiner should provide range of motion findings and indicate the level of functional impairment caused by the disability.  

The examiner should also discuss the functional impact of this disability as it relates to the Veteran's ability to work, to include a discussion in light of the Veteran's reporting that he is unable to work due to the back disability and has lost several jobs due to this disability with the reports that he is currently in school and seeking future employment.

A rationale for all opinions should be provided. 

4)  Thereafter, the Veteran's claims should be readjudicated based on the entirety of the evidence, to include consideration and adjudication of the issue of TDIU.  In considering all the evidence of record, the AOJ should specifically consider the evidence associated with the file since the December 2010 SSOC.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (4).

